                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,
                                                                        8:19-CR-163
                        Plaintiff,

        vs.                                                    PRELIMINARY ORDER OF
                                                                    FORFEITURE
  DALE CLAYTON GAVER III,

                        Defendant.



       This matter is before the before the Court upon the United States of America=s Motion for

Preliminary Order of Forfeiture. Filing 96. The Court reviews the record in this case and, being

duly advised in the premises, finds as follows:

   1. Defendant Dale Clayton Gaver, III entered into a Plea Agreement, Filing 52, whereby he

agreed to enter a plea of guilty to Count One of the Information and admit to the Forfeiture

Allegation.

   2. Count One charged Defendant with conspiracy to distribute and with possession with intent

to distribute cocaine, marijuana, and THC, in violation of 21 U.S.C. §§ 846 and 841.

   3. The Forfeiture Allegation alleged that Defendant used the $44,202.00 United States

Currency to facilitate the offenses, and/or that the currency was derived from proceeds obtained

directly or indirectly as a result of the commission of the offenses.

   3. By virtue of said plea of guilty, Defendant has forfeited interest in the subject currency.

Accordingly, the United States should be entitled to possession of said currency pursuant to

21 U.S.C. ' 853.

   6. The Motion for Preliminary Order of Forfeiture should be granted.
   IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

1. The Motion for Preliminary Order of Forfeiture, Filing 96, is hereby granted.

2. Based upon the Forfeiture Allegation of the Information and the plea of guilty, the United

   States is hereby authorized to seize the $44,202.00 U.S. currency.

3. Defendant’s interest in the $44,202.00 U.S. currency is hereby forfeited to the United States

   for disposition in accordance with the law, subject to the provisions of 21 U.S.C.

   ' 853(n)(1).

4. The United States shall hold the currency in its secure custody and control.

5. Pursuant to 21 U.S.C. ' 853(n)(1), the United States shall publish notice of this Preliminary

   Order of Forfeiture for at least thirty consecutive days on an official internet government

   forfeiture site, www.forfeiture.gov. The United States may also, to the extent practicable,

   provide direct written notice to any person known to have an interest in the currency.

6. Pursuant to 21 U.S.C. § 853(n)(2), such notice shall provide that any person, other than the

   defendant, having or claiming a legal interest in any of the property must file a petition

   with this Court within 30 days of the final publication of notice or of receipt of actual

   notice, whichever is earlier.

7. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under penalty of

   perjury and set forth the nature and extent of the petitioner’s right, title or interest in the

   property and any additional facts supporting the petitioner’s claim and the relief sought.




                                             2
8. Upon adjudication of all third-party interests, this Court will enter a Final Order of

   Forfeiture pursuant to 21 U.S.C. ' 853(n), in which all interests will be addressed.

   ORDERED this 5th day of December, 2019.


                                                 BY THE COURT:



                                                 ____________________________________
                                                 Brian C. Buescher,
                                                 United States District Judge




                                            3
